Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 1 of 10 PAGEID #: 140

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
UNITED STATES OF AMERICA, : Case No. 1:20-CR-81 (2)
Plaintiff, : Judge Matthew W. McFarland
v.

JOSE ANTONIO GARCIA, JR.,

Defendant.

 

MEMORANDUM OPINION AND DETENTION ORDER

 

This case is before the Court on the Government’s Motion to Appeal Defendant's
Bond (Doc. 23). On August 11, 2020, Magistrate Judge Karen L. Litkovitz held a
detention hearing as to Defendant Jose Antonio Garcia, Jr., via video/ teleconferencing.
At that hearing, with Defendant present with retained counsel, Magistrate Judge
Litkovitz heard arguments, accepted Defendant's exhibits for the Court’s consideration
under seal, and granted Defendant a no-amount own recognizance bond with electronic
monitoring conditions. Magistrate Judge Litkovitz then granted the Government's
motion to hold the bond in abeyance pending an appeal of her order setting bond to the
undersigned District Court Judge.

The Government filed its appeal on August 14, 2020. Defendant filed a
memorandum in opposition on August 17, 2020, On August 19, 2020, the Court held an

in-person hearing on the matter, at which the parties presented oral argument and
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 2 of 10 PAGEID #: 141

Defendant submitted copies of the exhibits previously filed under seal.

After due consideration of the parties’ memoranda, exhibits, and the argument of
counsel, the Court finds that no combination of conditions will reasonably assure
Defendant's appearance in this matter and the safety of the community. Accordingly,
the Court VACATES the order releasing Defendant on an own recognizance bond and
hereby ORDERS that he be detained pending trial.

i LEGAL STANDARD

Under the Bail Reform Act, 18 U.S.C. § 3142, upheld by the Supreme Court in
United States v. Salerno, 481 U.S. 739 (1987), a defendant may be detained pending trial
only if a judicial officer “finds that no condition or combination of conditions will
reasonably assure the appearance of the person as required and the safety of any other
person and the community[.J” 18 U.S.C. § 3142(e). The default position of the law,
therefore, is that a defendant should be released pending trial.

That default is modified, however, for certain, particularly dangerous
defendants. Specifically, when a “judicial officer finds that there is probable cause to
believe” that a defendant committed one of the crimes listed in section 3142(e)(3), there
is a presumption in favor of detention: “Subject to rebuttal by the person, it shall be
presumed that no condition or combination of conditions will reasonably assure the
appearance of the person as required and the safety of the community[.]” 18 U.S.C. §
3142(e)(3). A grand jury indictment, by itself, establishes probable cause to believe that
a defendant committed the crime with which he is charged. United States v. Hazime, 762
F.2d 34, 37 (6th Cir. 1985). Thus, when the government presents an indictment

2
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 3 of 10 PAGEID #: 142

including charges listed in section 3142(e)(3), it has fulfilled its burden to establish the
presumption in favor of detention.

“Section 3142(e)(3)’s presumption in favor of detention imposes only a ‘burden
of production’ on the defendant, and the government retains the “burden of
persuasion.’” United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010) (citing United States
v. Mercedes, 254 F.3d 433, 436 (2d Cir.2001); United States v. Portes, 786 F.2d 758, 764 (7th
Cir.1985)). A defendant satisfies his burden of production when he “com[es] forward
with evidence that he does not pose a danger to the community or a risk of flight.”
Mercedes, 254 F.3d at 436, “Although a defendant's burden of production ‘is not heavy,’
he must introduce at least some evidence.” Stone, 608 F.3d at 945 (quoting United States
v. Stricklin, 932 F.2d 1353, 1355 (10th Cir.1991)).

When a defendant satisfies the burden of production, “the presumption favoring
detention does not disappear entirely, but remains a factor to be considered among
those weighed by the district court.” Mercedes, 254 F.3d at 436. “The presumption
remains as a factor because it [. . .] reflects Congress’s substantive judgment that
particular classes of offenders should ordinarily be detained prior to trial.” Stone, 608
F.3d at 945 (citing cases). To rebut the presumption, therefore, a defendant should
“present all the special features of his case” that take it outside “the congressional
paradigm [.]” Id. (quoting United States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985).

The Government's “ultimate burden is to prove that no conditions of release can
assure that the defendant will appear and to assure the safety of the community.”
Stone, 608 F.3d at 946. In determining whether the government has met that burden, the

3
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 4 of 10 PAGEID #: 143

Court must consider certain factors:

(1) the nature and circumstances of the offense charged, including
whether the offense is a crime of violence, ... a Federal crime of terrorism,
or involves a minor victim or a controlled substance, firearm, explosive, or
destructive device;

(2) the weight of the evidence against the person;
(3) the history and characteristics of the person, including —

(A) the person's character, physical and mental condition, family ties,
employment, financial resources, length of residence in the community,
community ties, past conduct, history relating to drug or alcohol abuse,
criminal history, and record concerning appearance at court
proceedings; and

(B) whether, at the time of the current offense or arrest, the person was
on probation, on parole, or on other release pending trial, sentencing,
appeal, or completion of sentence for an offense under Federal, State, or
local law; and

(4) the nature and seriousness of the danger to any person or the
community that would be posed by the person's release...

18 U.S.C. § 3142(¢). “The government must prove risk of flight by a preponderance of
the evidence, and it must prove dangerousness to any other person or the community
by clear and convincing evidence.” United States v. Hinton, 113 F. App’x 76, 77 (6th Cir.
2004) (citing United States v. Cisneros, 328 F.3d 610, 616 (10th Cir.2003)).

When the Court reviews a magistrate judge’s order regarding the detention of a
defendant, it conducts a de novo review of the relevant factors under Section 3142. See
United States v. Yamini, 91 F.Supp.2d 1125, 1130 (S.D. Ohio 2000).

Il. ANALYSIS

Here, it is significant that the Magistrate Judge entered her order before the filing

of the Indictment, which charges Defendant with a crime listed in section 3142(e)(3).
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 5 of 10 PAGEID #: 144

(Doc. 19.) Consequently, unlike the Magistrate Judge’s review, this Court’s review
begins with the rebuttable presumption “that no condition or combination of conditions
will reasonably assure” Defendant’s appearance as required and the safety of the
community. 18 U.S.C. § 3142(e)(3).

In rebuttal, Defendant notes that he is an American citizen with an established
work history. He has paid taxes on his income—at the hearing, his counsel noted how
unusual it is to have tax returns for criminal defendant. He financially supports his
mother and siblings but has not been working recently due to the COVID pandemic.
Defendant “has no desire to return to Mexico because he believes he will not be able to
find the same employment opportunities there that he has found in the United States
and he has established genuine friendships with people he has met from work and from
the gym.” (Doc. 24 at PageID# 127.) Moreover, besides providing financial support, he
also provides emotional support to his family. All of these facts weigh against the
likelihood that Defendant would flee.

Defendant further notes that he will be equipped with an electronic monitoring
system to guarantee that he stays within the geographic restrictions set by Pretrial
Services. His passport is in his counsel’s possession, ready to be surrendered at the
Court's direction. Pretrial Services recommended that Defendant abide by several
conditions if released, including reporting to Pretrial Services on scheduled dates and
times, actively seeking and maintaining employment, surrendering all passports, travel
restrictions, and submitting to random drug testing.

Defendant has met his burden of production. It is therefore the Government's

5
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 6 of 10 PAGEID #: 145

burden to show that, notwithstanding Defendant's assertions, he still presents a flight
risk or danger to the community. To that end, the Government has come forward with
substantial information regarding each of the Section 1342(g) factors.

Nature and Circumstances of Offense Charged: Defendant was charged, along
with a co-defendant, with Conspiracy to Possess with Intent to Distribute a Schedule II
Controlled Substance (fentanyl) in violation of Title 21 United States Code Section 846,
in addition to Bulk Cash Smuggling, in violation of Title 31 United States Code Section
5332. The penalties for the alleged drug offense include a mandatory minimum
sentence of 10 years and up to life imprisonment. Fentanyl is one of the deadliest
narcotics sold by drug dealers. Merely 2 milligrams is a lethal dose in most people. See
United States Drug Enforcement Administration, Media Galleries, Fentanyl, (available
at https://fvoww.dea.gov/galleries/drug-images/fentanyl) (last visited 8/21/20). In this case,
agents recovered a package weighing over 1,000 grams, which field tested positive for
fentanyl. Doing the math, 1,000 grams of fentanyl contains 500,000 lethal doses— more
than enough to kill the entire population of Cincinnati. (See United States Census
Bureau, QuickFacts, Cincinnati city, Ohio (estimated population of 303,940 as of July 1,
2019) (available at https://www.census.gov/quickfacts/cincinnaticityohio) (last visited
8/21/20). In addition, the National Institute on Drug Abuse has observed that “[s]ome
drug dealers are mixing fentanyl with other drugs, such as heroin, cocaine,
methamphetamine, and MDMA.... This is especially risky when people taking drugs
don’t realize they might contain fentanyl as a cheap but dangerous additive,” making
overdose more likely. See National Institutes of Health, Fentanyl DrugFacts (available

6
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 7 of 10 PAGEID #: 146

at littps://oww.drugabuse.gov/publications/drugfacts/fentanyl) (last visited 8/21/20).1

With respect to the bulk cash smuggling charge, Defendant was stopped driving
an automobile that contained a hidden trap compartment in its trunk. In that
compartment, officers found $120,000 in bulk U.S. currency. In a post Miranda
interview, Defendant advised officers there was approximately $200,000-$300,000 inside
a residence located in the Southern District of Ohio that was to be transported as well.
Upon execution of a search warrant for that residence, agents located three firearms,
multiple bundles of bulk U.S. currency packaged in food storage bags, packaging
materials containing drug residue, a digital measuring scale, and multiple bags of
marijuana. Taken together, the evidence relating to Defendant's drug conspiracy and
cash smuggling charges suggest his involvement in a large and productive illegal drug
operation.

Weight of the Evidence: The above facts also support a finding that the
evidence in this case weighs heavily against Defendant. (The Court acknowledges that
the weight of the evidence shall not be construed to modify or limit the presumption of
innocence. See 18 U.S.C. § 3142(j).)

History and Characteristics of the Person: The Government does not attempt to
undermine Defendant's assertion that he has genuine financial and emotional ties to his
family in California. It does question, however, the suggestion that Defendant has met

his obligations to the Internal Revenue Service. At the hearing, the Government's

 

1 The Court takes judicial notice of the facts from these publicly available government websites because
they are not subject to reasonable dispute and can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201(b)(2).

7
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 8 of 10 PAGEID #: 147

counsel noted discrepancies between Defendant's tax returns and his representations to
Pretrial Services. Namely, Defendant did not tell Pretrial Services that he had any
children or dependents, yet he claimed a child tax credit on his tax return for a
dependent nephew. Defendant also claims to have worked in construction and has
submitted pay records for companies such as Amazon, International Tree Management,
and an electrical wiring manufacturer. Yet, after his arrest for bulk cash smuggling,
Defendant admitted to officers that he was paid $8,000 for each money drop he
completes.

The Government also asserts that Defendant was not truthful with Pretrial
Services regarding the number of times that he has traveled between the United States
and Mexico. Defendant reported that he had traveled to Mexico twice, once in 2018 and
once in 2019, to visit his girlfriend. However, United States Customs and Border
Protection informed the Government that Defendant’s passport has been used to travel
between the United States and Mexico nineteen times, including four times in 2019.

Defendant lived in Mexico for four to five years with his grandparents. His
counsel explained that Defendant moved to Mexico to be with his father, who had been
deported, but later decided to return to the United States. Pretrial Services identified
Defendant's Mexican ties, through his family, girlfriend and prior residency, as posing a
risk of non-appearance, along with his possession of a passport, substance abuse history
and conflicting residential address information. Defendant's counsel argues that
consideration of Defendant's foreign ties is “highly prejudicial and unwarranted.”
However, this argument is premised on the incorrect assumption that the Government

8
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 9 of 10 PAGEID #: 148

inferred foreign ties from Defendant's ethnicity. (See Doc. 24 at PageID# 126.) The
Government did not do so. Defendant has multiple, strong ties to Mexico, a foreign
country, regardless of his ethnicity. Defendant's counsel also explained that Defendant
has two different addresses because his mother recently moved into a larger house.
Despite his counsel’s objections and explanations, Defendant's travel to Mexico and
familiarity with that country are properly considered as posing a risk of non-
appearance.

Danger to any Person or the Community: For this factor, the Government
points back to the seriousness of the offenses with which Defendant is charged. The
Court agrees that the apparent scale of the alleged operation and the nature of the
substance allegedly being trafficked pose a serious danger to the community. The
Court further notes that, when asked why Defendant was in Ohio, his counsel offered
no explanation. The Government opined, not surprisingly, that Defendant was in Ohio
to further the ends of a nationwide drug conspiracy.

Based on the above factors and giving due consideration to the presumption that
he should be detained; the Court finds, by a preponderance of the evidence, that that no
conditions of release can assure Defendant will appear and, by clear and convincing
evidence, that no such conditions can assure the safety of the community. Defendant
therefore must be detained pending trial in this matter.

III. CONCLUSION

For the above reasons, the Court VACATES the Magistrate Judge’s order
releasing Defendant on an own recognizance bond and ORDERS that Defendant be

9
Case: 1:20-cr-00081-MWM Doc #: 28 Filed: 08/24/20 Page: 10 of 10 PAGEID #: 149

detained pending trial.
Directions Regarding Detention

The defendant is committed to the custody of the Attorney General or to the
Attorney General’s designated representative for confinement in a corrections facility
separate, to the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable opportunity to
consult privately with defense counsel. On order of the United States Court or on
request of an attorney for the Government, the person in charge of the corrections
facility must deliver the defendant to the United States Marshal for a court appearance.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mork weteglle

JUDGE MATTHEW W. McFARLAND

 

10
